DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 08/04/2022, in response to claims 1-15 rejection from the non-final office action (05/12/2022), by amending claims 1, 4, 8, and 12 and cancelling claims 2-3 is entered and will be addressed below.

Election/Restrictions
Claims 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ” a driving unit” in claim 1, Applicants’ Specification describes “FIG. 5 illustrates positions of first, second, and third driving units DU1, DU2, and DU3” ([0044]) and in claim 9. Therefore, the examiner considers the “driving unit” is a three component mechanical device, one controls X direction movement, one controls Y direction movement, and one controls rotation, or the equivalent thereof.
Note Applicants’ argument that the DU1 is a motor and DU2 and DU3 are linear remote force actuators does not have support in Applicants’ Specification. If Applicants do not agree, please point out exactly where the Specification or drawing suggests these definitions. 
 
The “a first supporting member” and “a second supporting member” of claim 1, and “a supporting member” of claim 8, Applicants’ Figures suggest they are plates.
Note Applicants’ argument that the supporting members are rigid plates does not have support in Applicants’ Specification. If Applicants do not agree, please point out exactly where the Specification or drawing suggests these definitions. Furthermore, rigid, if added to the claim, will be a relatively term. It needs to be clarified as more rigid than which other component in the claim.
The “a plurality of first connection units” of claim 1, the “a plurality of second connection units” of claim 5, “a plurality of first sub-connection units” and “a second sub-connection unit” of claim 6, “a third supporting member” of claim 8, Applicants’ Fig. 6 shows these can be rods/bolts/screws. 
	The “a first support unit“ and “a second support unit“ of claim 1, this is considered as heads of the rods as shown in Applicants’ Fig. 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20170256753, hereafter ‘753), in view of Ma et al. (US 20170037508, hereafter ‘508), Kobayashi et al. (US 20090286447, hereafter ‘447), and Weber (US 0616217, hereafter ‘217).
‘753 teaches some limitations of:
Claim 1: DEPOSITION APPARATUS FOR ORGANIC LIGHT-EMITTING DIODES (title, the claimed “A deposition apparatus, comprising”):
 The drive unit 180 may align the first mark 21 and the second mark 141 with each other by rectilinearly reciprocating the aforementioned respective elements in the front-and-rear direction, in the left-and-right direction, or in the vertical direction, or rotating the same (Figs. 1 and 4, [0045], last sentence, performing the same X-Y movement and rotation function, equivalent to the claimed “driving unit”, see claim interpretation above, the claimed “a driving unit configured to be movable in first and second directions crossing each other and to be rotatable about a rotation axis parallel to a third direction perpendicular to a plane defined by the first and second directions”, the top plate of Fig. 2 appears to be missing from Fig. 1); 
Fig. 1 shows the magnet plate 160 is positioned as the claimed “a magnet plate disposed below and connected to the first supporting member; a second supporting member disposed below the magnet plate”;
Fig. 2 of ‘753 shows the connecting rod has a larger head (the claimed “and each of the first connection units comprises: a first support unit disposed on the first supporting member, the first support unit2Application No.: 16/380,946Reply dated August 4, 2022Response to Office Action of May 12, 2022 having an area greater than an area of each of the first and second holes, when viewed on the plane“ and “an extended unit connected to a bottom of the first support unit and extending in the third direction, the extended unit being connected to the second supporting member through the first and second holes”).

	




    PNG
    media_image1.png
    483
    738
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st 
support
member
missing)][AltContent: textbox (Magnet 
Plate 160)][AltContent: arrow][AltContent: textbox (2nd  
support
member 
130+150)][AltContent: arrow][AltContent: arrow][AltContent: textbox (3 pairs 
of driving 
unit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st 
Connectors)]










‘753 also shows an unlabeled connector passes through a hole of the magnet plate 160 and connected to the electrostatic chuck 130 and cooling plate 150. ‘753 does not teach the other limitations of:
Claim 1: (1A) a first supporting member connected to a bottom end of the driving unit, in the third direction;
a plurality of first connection units disposed on the first supporting member, the first connection units extending in the third direction, penetrating the first supporting member and the magnet plate, and being connected to the second supporting member,
wherein: 
the first connection units are connected to the second supporting member through a plurality of first holes, which are defined in the first supporting member and (1B) have a constant diameter through an entire thickness of the first supporting member, (1C) and through a plurality of second holes, which are defined in the magnet plate and are overlapped with the first holes; and 
(1D) a second support unit disposed on the first support unit, the second support unit having an area larger than an area of the first support unit, when viewed on the plane; 
Claim 4: wherein, when the driving unit is moved in a downward direction, the second supporting member is moved in the downward direction to be in contact with a substrate disposed on a mask below the second supporting member, the first supporting member and the magnet plate are moved in the downward direction along the extended unit inserted in the first and second holes, and the magnet plate is disposed adjacent to the second supporting member.  
Claim 5: further comprising a plurality of second connection units disposed between the first supporting member and the magnet plate to connect the first supporting member to the magnet plate.
	Claim 6: wherein the second connection units comprise: a plurality of first sub-connection units disposed adjacent to an edge of the first supporting member and an edge of the magnet plate; and a second sub-connection unit disposed in a center region of the first supporting member and a center region of the magnet plate.
Claim 7: wherein the first sub-connection units are closer to the edge of the first supporting member than the first connection units.

‘753 also teaches the process of causing the glass to come into close contact with or to be adhered to the mask (Figs. 5-10, [0023]), in FIG. 8, the electrostatic chuck 130 is moved downward so that the glass 20 is electromagnetically adhered to the electrostatic chuck 130 starting from the center portion thereof ([0055], note the down arrow is moving both the magnet plate 160 and electrostatic chuck 130 as compare to Fig. 7, this is achieved by the outmost pair of drive unit 180 to lift the support unit 110 along with the glass substrate 20, this function the same Applicants’ Fig. 11 that moves the SM3, SM1, and SM2 downward to the stationary fastening frame FM with the substrate SUB). 
‘753 also teaches that as illustrated in FIG. 9, the pressure applied to the glass 20 by the pressure unit 120 is gradually released, and the support unit 110 is moved upward by a predetermined height until the glass 20 is completely adhered to the electrostatic chuck 130 ([0056], Fig. 9 shows the magnet plate 160 moves downward relative to the electrostatic chuck 130 and cooling plate 150, this is achieved by the inner pair of drive unit 180, equivalent of lowering the the magnet plate MP and supporting member SM together of Applicants’ Fig. 12).

The examiner also notices Applicants’ first support member SM1 is connected with the magnet plate MP through sub-connection units SCU1 and SCU2 and move as a unit. 

In short, ‘753 uses upward movement of the substrate 20 toward electrostatic chuck 130 in Fig. 8, opposite to Applicants’ downward movement of SM1, SM2, SM3 in Fig. 11, and then lower the magnet plate 160 toward the electrostatic chuck directly in Fig. 9, as opposed to the instant Applications that driving unit that lower SM1 and the magnet plate together. 

‘508 is analogous art in the field of a vapor deposition apparatus comprising an adsorption apparatus disposed in a vapor deposition cavity, wherein the adsorption apparatus comprising: a plurality of magnetic blocks arranged in a matrix disposed on a side of a substrate to be vapor deposited away from a metal mask plate, and a towing apparatus for adjusting each of the magnetic blocks to move up and down relative to the substrate to be vapor deposited. Such a vapor deposition apparatus may cause the metal mask plate to closely fit the substrate to be vapor deposited, such that a correct pattern will be formed when sub-pixel units are vapor deposited, and cause the magnetic fields of all the magnetic blocks to tend to be consistent, avoiding affecting the above-mentioned pattern by a deformation of the metal mask plate due to the inhomogeneity of the magnetic fields (abstract). ’508 teaches that a lifting mechanism 703 fixed on the upper internal surface of the vapor deposition cavity 10, which lifting mechanism 703 is used for leading the fixing plate 702b to move up and down. Consequently, the fixing plate 702b may be led to be at an appropriate location by the lifting mechanism 703, such that all the magnetic blocks 701 connected with the adjusting rods 702a fixed on the fixing plate 702b are at an appropriate initial location. Based on this, the height of a magnetic block 701 is adjusted by regulating the height of an adjusting rod 702a (Fig. 5, [0047], 2nd half).

	Applicants’ summarily asserts that ‘508 does not teach “the first connection units are connected to the second supporting member through a plurality of first holes, which are defined in the first supporting member and have a constant diameter through an entire thickness of the first supporting member” of the newly added limitation of claim 1 without stating why (See Applicants’ Remarks, pages 10-11). It appears Applicants are arguing that “the surfaces of the through holes 702b1 have two opposite grooves (not shown)” (Fig. 4, [0045] 3rd sentence) making the fixing plate (first supporting member) 702b having holes of varying diameter, therefore, ‘508 does not teach the limitation of 1B.

‘447 is analogous art in the field of Apparatus And Method For Fabricating Organic Light Emitting Diode Display Device (title), a mask disposed in the chamber to mount a substrate on the upper surface thereof and having a certain pattern of openings, a deposition material source disposed under the mask and supplying a deposition material to the mask through the openings of the mask to form a layer on the substrate, and a holding unit pressing the substrate toward the mask (abstract), evaporating a predetermined deposition material such as an organic material ([0007], 2nd last sentence). ’447 teaches that the connection member 176 functions to connect the pressing plate 178 to the conveyance plate 173 of the conveyor 172. The connection member 176 may also be implemented in various ways. For example, when the pressing plate 178 is formed of a metal plate, the connection member 176 may be implemented by a bolt welded to the metal plate. In this case, the connection member 176 implemented by the bolt is inserted into a hole 181 formed in the conveyance plate 173, and then, fastened to a separate nut 182, and so on, such that the pressing plate 178 can be connected to the conveyance plate 173 of the conveyor 172 (Fig. 4, [0058]), a magnet 177 disposed over the pressing plate 178 and applying a magnetic force to the mask 120 to pull the mask 120 toward the lower surface of the substrate 90 when the pressing plate 178 presses the upper surface of the substrate 90 ([0061]).

‘217 is solving similar problem of fastening bolt and teaches that this securing-bolt is provided with a double head, the portion 24 thereof being smaller than the portion 25, said portion 24 being adapted to slide in the slot of the bed-plate, and the portion 25 being adapted to engage the underneath face of the bedplate (Fig. 5, page 2, lines 98-103, Fig. 5 shows portion of the securing portion 23 without thread, leading to a constant diameter of the matching hole). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged/switched the relative movement in Fig. 8 of ‘753 and to have added a fixing plate 702b and adjusting rods 702a of ‘508 in between the magnet plate 160 and inner pair of drive unit 180 of ‘753 (the limitations of 1A, 1C, and 5-7), for the purpose of avoiding pattern deformation, as taught by ‘508 and/or obvious rearrangement of parts.  It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. Furthermore, to have replaced the adjusting rods 702a with protrusions 702a1 that needs matching grooves at both end of through hole 702b1 with bolts and nuts 182 of ‘447, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Still furthermore, to have replaced the unlabeled connector in Fig. 1 of ‘753 with double head bolt 23 in Fig. 5 of ‘217 (the limitations of 1B and 1D), for the purpose of properly securing the bolt, as taught by ‘217. Note the double head portion 25 would be in indirect contact with the substrate.

Note some of the adjusting rods 702a corresponds to the claimed “first connecting units” and some corresponds to the claimed “first sub-connection units”, therefore, the above combination read into claim 7.

	‘753 further teaches the limitations of:
Claim 11: The drive unit 180 may align the first mark 21 and the second mark 141 with each other by rectilinearly reciprocating the aforementioned respective elements in the front-and-rear direction, in the left-and-right direction, or in the vertical direction, or rotating the same (Figs. 1 and 4, [0045], last sentence, the inner drive unit 180 moves magnet plate 160 and performs the same X-Y movement and rotation function, the claimed “wherein the driving unit is configured to move the magnet plate in the first direction and the second direction and to rotate the magnet plate about the rotation axis, thereby aligning the magnet plate to a substrate and a mask, which are disposed below the second supporting member”).
	Claim 14: it is well-known that electrostatic chuck 130 with metal electrode to generate electrostatic force, or using metal cooling plate 150 for heat conduction (the claimed “wherein the second supporting member comprises a metallic material”).
	Claim 15: magnet plate 160 is the claimed “wherein the magnet plate comprises a magnetic material”.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, ‘508, ‘447, and ‘217, as being applied to claim 1 rejection above, further in view of Kang et al. (US 20030224109, hereafter ‘109).
	The combination of ‘753, ‘508, ‘447, and ‘217 does not teach the limitations of:
	Claim 8: (8A) further comprising a third supporting member connected to a top end of the driving unit and configured to be movable in the third direction, 
(8B) wherein, when measured in the third direction, a thickness of the first supporting member is greater than a thickness of each of the magnet plate and the second supporting member, and a thickness of the third supporting member is greater than the thickness of the first supporting member.

‘109 is an analogous art in the field of A device to fix a substrate for a thin film sputter, includes a mask, a mask pressing plate, a magnetic body, and a driving unit. The mask having patterns is positioned under the substrate so as to form the patterns on the substrate . The mask pressing plate is positioned over the substrate and moves toward and contacts a back surface of the substrate at a predetermined pressure. The magnetic body is placed over the mask pressing plate and moves toward the mask pressing plate so as to have the mask adhere closely to the substrate by a magnetic force of the magnetic body. The driving unit applies a driving force to move the magnetic body. Where the mask pressing plate descends, the mask pressing plate adheres closely to the substrate. Thereafter, the magnetic body descends toward the back surface of the substrate which is supported by the mask pressing plate. The mask underneath the substrate adheres closely to a front surface of the substrate by the magnetic force of the magnetic body. Accordingly, since the substrate is multi-step supported, the alignment of the mask underneath the substrate is not dislocated (abstract). ‘109 teaches that As shown in FIG. 3, the device 300 includes a magnet plate 301. The magnet plate 301 is, for example, a metal plate which is made of a magnetic material. A rubber magnet 302 is attached onto a lower surface of the magnet plate 301. The rubber magnet 302 is made of, for example, a high elastic material having a strong magnetism. The magnet plate 301 onto which the rubber magnet 302 is attached is supported by a drive shaft 310. The drive shaft 310 is coupled to a drive motor 320, which supplies power to ascend and descend the drive shaft 310 The drive motor 320 may be a servo motor which allows the drive shaft 310 to ascend and descend to a predetermined target distance ([0043]-[0044], see Figs. 6-7, the horizontal drive shaft 310 is movable in the vertical direction).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a horizontal drive shaft 310 and re-arranged the driving units 180 of ‘659 onto the horizontal drive shaft 310 of ‘109 (the limitation of 8A), for the purpose of the alignment of the mask underneath the substrate, as taught by ‘109 (abstract).

For the limitations of 8B, ‘109 does not teach the shaft 310 thicker than magnet plate 301 (corresponding to the claimed “first supporting member”). However, as rubber magnet having strong magnetism, the magnet plate 301 with less magnet contribution can be thinned. Alternatively, it is also obvious to increase the thickness the shaft 310 to strengthen the support force for the whole set up, or when a less strong material is used for the shaft 310. 

‘753 further teaches the limitations of:
Claim 9: The drive unit 180 may align the first mark 21 and the second mark 141 with each other by rectilinearly reciprocating the aforementioned respective elements in the front-and-rear direction, in the left-and-right direction, or in the vertical direction, or rotating the same (Figs. 1 and 4, [0045], last sentence, performing the same X-Y movement and rotation function, equivalent to the claimed “wherein the driving unit comprises: a first driving unit rotating about the rotation axis; a second driving unit connected to the first driving unit and moving in the first direction; and a third driving unit connected to the second driving unit and moving in the second direction”).
Claims 10, and alternatively claims 8-9, are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, ‘508, ‘447, ‘217, and ‘109, as being applied to claim 8 rejection above, further in view of Kim (US 20140116337, hereafter ‘337).
	The drive unit 180 of ‘753 is at a center region, likewise, the drive motor 320 of ‘409 is also at a center region. However, both are on the upper surface of the corresponding support.

The combination of ‘753, ‘508, ‘447, ‘217, and ‘109 does not teach the limitations of:
	Claim 10: wherein the first driving unit is arranged in a recessed region, which is defined in a center region of a bottom surface of the third supporting member, and is movable in the first and second directions within the recessed region.

‘337 is an analogous art in the field of APPARATUS OF DEPOSITING ORGANIC MATERIAL (title), at least one mask assembly, at least one substrate assembly, and at least one deposition source unit is provided (abstract), depositing the organic material on a substrate using an evaporation method ([0003]). ‘337 teaches that a mask carrier MC ([0044]), a driver (not shown) may be located in the first grooves H1 (Fig. 3A, [0050]). In short, ‘337 shows the a driver can be small enough to fit into a groove.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the driving unit 180 of ‘659 from above the support to a groove below the support, as taught by ‘337. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

In case Applicants argue that “a thickness of the third supporting member is greater than the thickness of the first supporting member” of claim 8 is not obvious, when accommodating a larger motor/driver in the groove, it would have been obviously to make the third supporting member thicker to accommodate the motor/driver.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, ‘508, ‘447, and ‘217, as being applied to claim 11 rejection above, further in view of Kondo et al. (US 20110048323, hereafter ‘323).
	The combination of ‘753, ‘508, ‘447, and ‘217 also teaches some limitations of:
Claim 12: an alignment camera 170 is provided above the magnet plate 160 and serves to measure the state of alignment of a first mark 21 provided on the glass 20 and a second mark 141 provided on the mask 140 (‘753, [0029], the claimed “wherein: the mask comprises a plurality of first alignment marks defined in predetermined regions of the mask; the magnet plate; and the substrate is disposed between the second supporting member and the mask and comprises a plurality of third alignment marks, which are defined in predetermined regions of the substrate and are overlapped with the first alignment marks, respectively”).
	Claim 13: The drive unit 180 may align the first mark 21 and the second mark 141 with each other by rectilinearly reciprocating the aforementioned respective elements in the front-and-rear direction, in the left-and-right direction, or in the vertical direction, or rotating the same (‘753, Figs. 1 and 4, [0045], last sentence, performing the same X-Y movement and rotation function, the claimed “wherein the driving unit is configured to move the magnet plate in the first direction and the second direction and to rotate the magnet plate about the rotation axis”).

	The combination of ‘753, ‘508, ‘447, and ‘217 does not teach the limitations of:
Claim 12: (the magnet plate) comprises a plurality of second alignment marks defined in predetermined regions of the magnet plate.
Claim 13: thereby allowing the second alignment marks to be overlapped with the first and third alignment marks.

‘323 is an analogous art in the field of a film-forming device capable of advantageously superimposing and securing a substrate, a weight member, and/or a magnetic body while maintaining the precisely aligned substrate and mask in a superimposed state (abstract). ‘323 teaches that It is possible that the positions of the film-forming mask 5 and the substrate 6 will be brought out of alignment, albeit slightly, when the film-forming mask 5 and substrate 6 are further affixably superimposed by the weight member 8 and/or the magnetic body 14, and the above step is carried out as a precaution in order to confirm that this has not occurred. Windows 29, 30 are provided to locations aligned directly above the alignment mark 31 of the magnetic body 14 and the weight member 8 so that alignment is not affected (Fig. 13, [0087], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added alignment mark, as taught by ‘323, to the magnetic plate 160 of ‘753, for the purpose of alignment of the magnet plate, as taught by ‘323.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above. 
In regarding to 35 USC 112(f) and 112(a) and 112(b) issue, based on Applicants’ argument and Fig. 6, the examiner reconsidered and decided to withdraw 112(a) and 112(b), and see claim interpretation above.
Applicants’ argument against ‘508 are already addressed in the rejection above.

The examiner invites Applicants to set up an interview to discuss the specific of 112(f) issue and clarify what the claims encompasses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140331926 is cited for a movement control portion 133 inside groove (Fig. 5).

US 20070006807 is cited for alignment mechanism with horizontal drive 12 and rotary drive 14 (Fig. 1, [0027], although for pre-alignment, is combinable to the deposition chamber).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716